The $upreme Court affirmed the judgment of the Common Pleas on October 26, 1874, in the following opinion :
Per Curiam.
The note in this case was not to he credited on the judgment until it was paid. The judgment creditor therefore gave nothing for it, and lost nothing. He was not a purchaser for value, to be protected against a defence to the note, ■of which he had no notice or knowledge. In fact, on the testimony, he was only to collect the note and to apply the proceeds to his judgment. We discover no error in the record, and the
Judgment is therefore affirmed.